FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October 2010 Commission File Number: 001-33290 JA Solar Holdings Co., Ltd. 36 Jiang Chang San Road, Zhabei, Shanghai, China 200436 The People’s Republic of China Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F ü Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in papers as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in papers as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No ü If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. N/A This Form 6-K consists of: A press release regarding the raise of shipment guidance for the third quarter 2010 of JA Solar Holding Co., Ltd. (the “Registrant”), made by the Registrant in English on October 26, 2010. q JA Solar Raises Shipment Guidance for Third Quarter of 2010 Shanghai, Oct. 26, 2010 JA Solar Holdings Co., Ltd., (Nasdaq: JASO), one of the world’s largest manufacturers of high-performance solar cells and solar power products, today announced revised guidance for its third quarter ended Sept. 30, 2010. Based on strong customer orders and higher than anticipated production and shipments during the third quarter, JA Solar expects its third quarter 2010 shipments to exceed 410 MW, above its previous shipment guidance of 375MW given on Aug. 10, 2010. The new guidance represents approximately 31.8 percent higher shipment compared with second quarter 2010 shipment of 311MW, and approximately 131.6 percent growth over third quarter 2009 shipment of 177MW. The outlook for the three months ended Sept. 30, 2010 is an estimate. Results are subject to change based on further review by management. Forward-looking Statements This press release contains forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements can be identified by words such as "may," "expect," "anticipate," "aim," "intend," "plan," "believe," "estimate," "potential," "continue," and other similar statements. Statements other than statements of historical facts in this announcement are forward-looking statements, including but not limited to, our expectations regarding the expansion of our manufacturing capacities, our future business development, and our beliefs regarding our production output and production outlook. These forward-looking statements involve known and unknown risks and uncertainties and are based on current expectations, assumptions, estimates and projections about the company and the industry. Further information regarding these and other risks is included in Form 20-F and other documents filed with the Securities and Exchange Commission. The company undertakes no obligation to update forward-looking statements, except as may be required by law. Although the company believes that the expectations expressed in these forward-looking statements are reasonable, it cannot assure you that its expectations will turn out to be correct, and investors are cautioned that actual results may differ materially from the anticipated results. About JA Solar Holdings Co., Ltd. JA Solar Holdings Co., Ltd. is a leading manufacturer of high-performance solar power products. The company sells its products to solar manufacturers worldwide, who assemble and integrate solar cells into modules and systems that convert sunlight into electricity for residential, commercial, and utility-scale power generation. For more information, please visit http://www.jasolar.com. Contact: Alexis Pascal Stapleton Communications alexis@stapleton.com SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. JA Solar Holdings Co., Ltd. By /s/ Peng Fang Name: Peng Fang Title: Chief Executive Officer Date: October 27, 2010
